Robert E. Carpenter, Esq. Village Attorney, Catskill
You have asked whether a person who is a member of a volunteer fire company may also become a full voting member of a village fire company formed to provide emergency and general ambulance service.
The Village Law controls volunteer membership in village fire companies (§ 10-1006). A person is not eligible to become a volunteer member of more than one fire company at one time (id., § 10-1006[10]). Thus, under this provision, a member of a fire company is ineligible to become a member of a village fire company, whether formed for firefighting or emergency and general ambulance services.
A volunteer firefighter who, because of his residence or usual occupation is regularly in the area served by a volunteer fire company or department of which he is not a member, may volunteer his services on an ongoing basis to the officer in command of the company or department for the purpose of assisting in the provision of general or emergency ambulance service (General Municipal Law, § 209-i[1-a]). Once the volunteer's services are accepted, he is entitled to all the powers, rights, privileges and amenities granted by law to volunteer firefighters as if he were a volunteer member of the company or department (ibid.). This provision applies to a village fire company or department (ibid.). Thus, while the Village Law precludes a person from becoming a volunteer member of more than one fire company at the same time, a volunteer may assist another fire company or department in the provision of general or emergency ambulance services.
We conclude that the Village Law prohibits one person from becoming a member of more than one fire company. A member of a company may assist another company or department in the provision of emergency and general ambulance services.